Citation Nr: 1733646	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-03 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis right foot, with onychomycosis of the toenails, both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Houston, Texas, and that RO now has jurisdiction over the claims on appeal.

This matter was remanded by the Board in June 2012.  As records were obtained to the extent possible and VA examinations conducted, remand instructions are complete as to the increased rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

Although the Veteran has submitted evidence of disability, and made a claim for a higher rating, he has not claimed to be unemployable due to his service-connected skin disability nor has the evidence suggested such; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDING OF FACT

The Veteran's bilateral tinea pedis right foot, with onychomycosis of the toenails, does not cover at least 5 percent of the entire body, or at least 5 percent of exposed areas affected.  It has not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral tinea pedis right foot, with onychomycosis of the toenails, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 7806, 7813 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A January 2007 letter provided proper notice with regard to the increased initial rating claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in September 2015 and August 2007.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran asserts that his service-connected tinea pedis right foot, with onychomycosis of the toenails, both feet, is worse than the current evaluation contemplates, and a higher compensable rating is warranted. 

The Veteran's service-connected right foot skin disability is currently evaluated as 0 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27. 
The Board notes that effective October 23, 2008, VA revised portions of the rating schedule that addresses the skin.  In July 2012, the Veteran requested that his claim be considered under the new criteria.  Although the Veteran initiated the claim at issue prior to October 23, 2008, the criteria under DC 7806 were not affected by the revisions.

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2016). 

Diagnostic Code 7806 provides that a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2016). 

In August 2007, the Veteran was afforded a VA examination for his service-connected right foot skin disability.  As noted in the VA examination report, physical examination testing reflected moderate to severe onychomycosis of the bilateral toenail beds.  The toenails were described as being intact, thick, dark yellow discolored, rigid, and hypertrophic, without evidence of erythematous skin excoriations between the toes.  The VA examiner noted that there was no evidence of tinea pedis or ulcerations, and the skin was intact.  Dorsalis pedis pulse was 1+ and posterior tibialis pulse was 2+ bilaterally, diminished.  The VA examiner diagnosed him with bilateral onychomycosis.  There was no current treatment noted.  The VA examiner noted that the condition had no effect on the Veteran.

In an April 2010 statement, the Veteran indicated that he had a fungal infection of skin between his toes which was painful, itched and burned and that he had to use medication for the condition.  The Veteran consistently reported he was treated with topical corticosteroids cream for his skin condition.

Texas Department of Criminal Justice medical records reflect that the Veteran has been treated for tinea pedis and onychomycosis of the toenails.  Treatment has consisted of topical corticosteroids cream. 

The Veteran appeared for a VA examination in September 2015.  The examiner noted that the Veteran has been treated with topical corticosteroids for duration of less than 6 weeks.  The Veteran specifically identified being treated with Hydrocortisone cream.  The examiner indicated that the Veteran has moderate onychomycosis involving all toenails.  Total body surface area was estimated to be less than 1 percent.  The examiner further noted that the right foot showed desquamation/peeling of the bottom and sides and in the intertriginous areas with maceration between the 4th and 5th toe.  The examiner estimated that the total surface area affected was less than 1 percent.  The total body area for both conditions was less than 5 percent.  No exposed areas were affected by the skin condition.

Here, there is no indication that the Veteran's service-connected tinea pedis right foot, with onychomycosis of the toenails, both feet covers at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or has during the course of the appeal.

The Board now considers whether the Veteran's skin condition has been treated by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Recently, the United States Court of Appeals for the Federal Circuit ruled that the Diagnostic Code 7806 does not automatically contemplate topical corticosteroid treatment as "systemic therapy," and that the determination depends on the factual circumstances of each case.  Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, *8, 862 F.3d 1351, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  

The record reflects that the Veteran has consistently been prescribed topical corticosteroid treatment, however, there is no indication it has been used in a systemic way.  For example, there is no indication the topical treatment pertained to or affected the body as a whole, rather than the affected area only.  Id at 12.  Therefore, there is no indication that the Veteran's service-connected tinea pedis right foot, with onychomycosis of the toenails, both feet has been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

The preponderance of the evidence is against the claim for a compensable rating for the service-connected tinea pedis right foot, with onychomycosis of the toenails, both feet, and the appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for tinea pedis right foot, with onychomycosis of the toenails, both feet is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


